This office action is in response to address the preliminary amendment, and that this non-final replaces the non-final filed 6/2/22
2Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/18/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 01/29/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 03/08/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5,12, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hockey et al (us 20190318122) in view of O’Connell et al (US 20210352073).
Regarding claim 5, Hockey et al teach an information linkage system comprising: 
 	a processor; 
and a storage device coupled to the processor, 
the storage device being configured to hold identification information of a user and personal information about the user, which are added by a first organization, wherein the identification information of the user and the personal information about the user correspond with each other, (see Paragraph [0382] and FIG. 7, where credentials include username and password correspond with data object that includes automatically obtain information such as tracking number, routing number, and/or wire routing number. Additional response information can include billing address of the account, name of the institution), 
the processor being configured to: 
transmit to a second organization an information linkage application requesting information about any one item included in the personal information about the user (see Paragraph [0333-0335], where accessing user account data from one or more external user account system. Institutions have first part application and application ask user information external intuition (external bank system, bank system, bank), which can be considered as second organization); 
acquire, when the information linkage application is received, identification information of the user and personal information about the user of the item specified by the information linkage application, which are added by the second organization (see Paragraph [129-130], where requesting username, password, and transaction data associated with user based on external institution. Second external institution from which second transaction data associated with the user to be obtained to fulfill the request. One or more banking or financial institutions are linked as linkage application, data management platform); 
store the acquired information in the storage device with the identification information of the user and the personal information about the user regarding the same user as a user identified by the acquired identification information, which hare added by the first organization (see Paragraph [0358] and FIG. 31 API, the application proxy instance management store the proxy instance in association with a user account (including username, password, and transaction data) of an external user-facing system/application); 
output an input request to the user for information to be used to generate authentication information of the user; (see Paragraph [0630-0639], FIG. 22A and FIG. 22B, where user put identification information (username and password) to access link institution and get aggregation of data obtained from multiple remote data);
generate the authentication information of the user by using the information input in accordance with the input request; (see Paragraph [0141], where requesting username associated with the user and a password associated with the user to generate the transaction data associated with user);
hold the generated authentication information in the storage device with the identification information of the user (see Paragraph [0115], where financial platform API of the financial platform system take at least one of an account token and account credentials of each financial account endpoint of the normalized financial API request), wherein the storage device is configured to hold information specifying a combination of identification information and authentication information that are valid for authentication of the user, among the identification information of the user added by the first organization, the authentication information of the user generated by the first organization, the identification information of the user added by the second organization, and the authentication information of the user generated by the second organization (see Paragraph [0115], where collecting transaction information of each financial account endpoint of the normalized using an application proxy instance associated with the financial account endpoint using account credential)
and execute, when authentication is successful as a result of the comparison of the authentication information, processing that uses from the storage device the information added by the second organization (see Paragraph [0472], where the permission management system compares the transaction detail to the permission information associated with the electronic record and determine whether the external user-facing system/application is authorized to execute the transaction request).
Hockey et al does not teach comparing the authentication information input in accordance with the input request for the authentication information and authentication information stored in the storage device in association with the user, wherein the processor is configured to compare, when identification information of the user and authentication information of the user are input, based on the information specifying the combination of the identification information and the authentication information that are valid for authentication of the user, authentication information corresponding to the input identification information of the user and the input authentication information of the user.
However, in an analogous art, O’ Connell et al teach same field of authorizing transaction and interaction of a user and data managements. O’ Connell et el teach compare the authentication information input in accordance with the input request and authentication information stored in the storage device corresponding to the user, wherein the processor is configured to compare, when identification information of the user and authentication information of the user are input, based on the information specifying the combination of the identification information and the authentication information that are valid for authentication of the user, authentication information corresponding to the input identification information of the user and the input authentication information of the user (see Paragraph [0043-0044] and FIG 1, where transmit any data utilized in the risk analysis such as transaction information, personal information, device information and calculated score or value of the risk analysis and generated session identifier, which is associated with the data and the score); 
It would have been obvious to one of ordinary skills in art before the effective filling data of the claimed invention to modify the system of Hockey et al to incorporate the teaching of O’ Connell et al using comparing authentication information.
Motivation as recognized by one of ordinary skill in the art, to do so would a user or user device may be associated with one or more unique session identifiers, where a first unique session identifier is generated for a transaction or interaction by a user with a resource provider or other entity and, a second unique session identifier that is used to aggregate all session identifiers for a user or user device for aggregate data analysis (see Paragraph [0043]).
Regarding claim 12, Hockey et al teach an information linkage method to be executed by a computer system, 
the computer system comprising a processor and a storage device coupled to the processor,
 the storage device being configured to hold identification information of a user and personal information about the user (see Paragraph [0382] and FIG. 7, where credentials include username and password correspond with data object that includes automatically obtain information such as tracking number, routing number, and/or wire routing number. Additional response information can include billing address of the account, name of the institution), which are added by a first organization, wherein the identification information of the user and the personal information about the user correspond with each other (see Paragraph [0115], where financial platform API collecting transaction information of each financial account endpoint of the normalized using an application proxy instance associated with the financial account endpoint using account credential),
the information linkage method comprising:
a first step of transmitting, by the processor, to a second organization, an information linkage application requesting information about any one item included in the personal information about the user (see Paragraph [0333-0335], where accessing user account data from one or more external user account system. Institutions have first part application and application ask user information external intuition (external bank system, bank system, bank), which can be considered as second organization);
a second step of acquiring, by the processor, when the information linkage application is received, identification information of the user and personal information about the user of the item specified by the information linkage application, which are added by the second organization (see Paragraph [129-130], where requesting username, password, and transaction data associated with user based on external institution. Second external institution from which second transaction data associated with the user to be obtained to fulfill the request. One or more banking or financial institutions are linked as linkage application, data management platform); and 
a third step of storing, by the processor, the acquired information in the storage device with the identification information of the user and the personal information about the user regarding the same user as a user identified by the acquired identification information (see Paragraph [0630-0639], FIG. 22A and FIG. 22B, where user put identification information (username and password) to access link institution and get aggregation of data obtained from multiple remote data), which are added by the first organization (see Paragraph [0358] and FIG. 31 API, the application proxy instance management store the proxy instance in association with a user account (including username, password, and transaction data) of an external user-facing system/application);
wherein the storage device is configured to hold information (see Paragraph [0115], where financial platform API of the financial platform system take at least one of an account token and account credentials of each financial account endpoint of the normalized financial API request), specifying a combination of identification information and authentication information that are valid for authentication of the user, among the identification information of the user added by the first organization, the authentication information of the user generated by the first organization, the identification information of the user added by the second organization, and the authentication information of the user generated by the second organization (see Paragraph [0115], where collecting transaction information of each financial account endpoint of the normalized using an application proxy instance associated with the financial account endpoint using account credential).
Hockey et al does not teach comparing, by the processor, when identification information of the user and authentication information of the user are input, based on the information specifying the combination of the identification information and the authentication information that are valid for authentication of the user, authentication information corresponding to the input identification information of the user and the input authentication information of the use.
However, in an analogous art, O’ Connell et al teach same field of authorizing transaction and interaction of a user and data managements. O’ Connell et el teach the sixth step comprises comparing, by the processor, when identification information of the user and authentication information of the user are input, based on the information specifying the combination of the identification information and the authentication information that are valid for authentication of the user, authentication information corresponding to the input identification information of the user and the input authentication information of the user (see Paragraph [0043-0044] and FIG 1, where transmit any data utilized in the risk analysis such as transaction information, personal information, device information and calculated score or value of the risk analysis and generated session identifier, which is associated with the data and the score).
It would have been obvious to one of ordinary skills in art before the effective filling data of the claimed invention to modify the system of Hockey et al to incorporate the teaching of O’ Connell et al using comparing authentication information.
Motivation as recognized by one of ordinary skill in the art, to do so would a user or user device may be associated with one or more unique session identifiers, where a first unique session identifier is generated for a transaction or interaction by a user with a resource provider or other entity and, a second unique session identifier that is used to aggregate all session identifiers for a user or user device for aggregate data analysis (see Paragraph [0043]).
Regarding claim 15, the modified Hockey et al in view of O’ Connell teach linkage system of holding identification of user between two organization as claim 5, Hockey et al teach where in the processor is configured to: 
transmit a request to the user for permission of information linkage regarding the information added by the second organization (see Paragraph [0263-0264] and FIG 3, where providing user to user management and regulating access to the user account report); and 
acquire, when permission is obtained in response to the request, the identification information of the user and the information on the user of the item specified by the information linkage application, which are added by the second organization (see Paragraph [0257], where a user maintains account credentials for accessing their user account, and provides authorizations and/or de-authorizations for an external user-facing system/application of a customer).
Regarding claim 17, the modified Hockey et al in view of O’ Connell teach linkage method of holding identification information of user between two organization as claim 12, Hockey et al teach where in the processor is configured to: 
transmit a request to the user for permission of information linkage regarding the information added by the second organization (see Paragraph [0263-0264] and FIG 3, where providing user to user management and regulating access to the user account report); and 
acquire, when permission is obtained in response to the request, the identification information of the user and the information on the user of the item specified by the information linkage application, which are added by the second organization (see Paragraph [0257], where a user maintains account credentials for accessing their user account, and provides authorizations and/or de-authorizations for an external user-facing system/application of a customer).
Claim(s) 7,14,16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hockey et al in view of O'Connell et al and further in view of Ham (US 20200310609).
Regarding claim 7, Hockey et al teach an information linkage system comprising;
 a processor; 
and a storage device coupled to the processor, 
the storage device being configured to hold identification information of a user and personal information about the user (see Paragraph [0382] and FIG. 7, where credentials include username and password correspond with data object that includes automatically obtain information such as tracking number, routing number, and/or wire routing number. Additional response information can include billing address of the account, name of the institution), which are added by a first organization, wherein the identification information of the user and the personal information about the user correspond with each other,97261596_1.DOC-3-0723 88.1381 PATENTthe processor being configured to (see Paragraph [0279], [0251] and FIG 4,6, where Financial user account of one or more financial credentials hold and receive the transaction data, account balance associated with the user from external computing device of the external intuitions):
transmit to a second organization an information linkage application requesting information about any one item included in the personal information about the user (see Paragraph [0333-0335], where accessing user account data from one or more external user account system. Institutions have first part application and application ask user information external intuition (external bank system, bank system, bank); 
acquire, when the information linkage application is received, identification information of the user and personal information about the user of the item specified by the information linkage application, which are added by the second organization (see Paragraph [129-130], where requesting username, password, and transaction data associated with user based on external institution. Second external institution from which second transaction data associated with the user to be obtained to fulfill the request. One or more banking or financial institutions are linked as linkage application, data management platform);
store the acquired information in the storage device with the identification information of the user and the personal information about the user regarding the same user as a user identified by the acquired identification information, which are added by the first organization (see Paragraph [0358] and FIG. 31 API, the application proxy instance management store the proxy instance in association with a user account (including username, password, and transaction data) of an external user-facing system/application); 
output an input request to the user for information to be used to generate authentication information of the user (see Paragraph [0630-0639], FIG. 22A and FIG. 22B, where user put identification information (username and password) to access link institution and get aggregation of data obtained from multiple remote data).
generate the authentication information of the user by using the information input in accordance with the input request (see Paragraph [0141], where requesting username associated with the user and a password associated with the user to generate the transaction data associated with user);
hold the generated authentication information in the storage device with the identification information of the user (see Paragraph [0115], where financial platform API of the financial platform system take at least one of an account token and account credentials of each financial account endpoint of the normalized financial API request), wherein the storage device is configured to hold information specifying a combination of identification information and authentication information that are valid for authentication of the user, among the identification information of the user added by the first organization, the authentication information of the user generated by the first organization, the identification information of the user added by the second organization, and the authentication information of the user generated by the second organization (see Paragraph [0115], where collecting transaction information of each financial account endpoint of the normalized using an application proxy instance associated with the financial account endpoint using account credential);
execute, when authentication is successful as a result of the comparison of the authentication information, processing that uses from the storage device the information added by the second organization (see Paragraph [0472], where the permission management system compares the transaction detail to the permission information associated with the electronic record and determine whether the external user-facing system/application is authorized to execute the transaction request).
transmit an update application for information about an item for which the first organization has no update authority to an organization having update authority for the information about the item; (see Paragraph [0257], where the user's account credentials are never accessible to the external user-facing system/application)
reflect and update, when an update application for information about an item for which the first organization has update authority is received, the information stored in the storage device based on the update application (see Paragraph [0383], where the account credentials of a user account (and optionally multi-factor authentication credentials) can be used for an application proxy to gain access to an institution through the institution interface module. The system may additionally include a transaction engine, which can facilitate the transfer of funds between two accounts).
Hockey et al does not teach comparing the authentication information input in accordance with the input request and authentication information stored in the storage device in corresponding to the user, wherein the processor is configured to compare, when identification information of the user and authentication information of the user are input, based on the information specifying the combination of the identification information and the authentication information that are valid for authentication of the user, authentication information corresponding to the input identification information of the user and the input authentication information of the user.
However, in an analogous art, O’ Connell et al teach same field of authorizing transaction and interaction of a user and data managements. O’ Connell et el teach compare the authentication information input in accordance with the input request and authentication information stored in the storage device in corresponding to the user, wherein the processor is configured to compare, when identification information of the user and authentication information of the user are input, based on the information specifying the combination of the identification information and the authentication information that are valid for authentication of the user, authentication information corresponding to the input identification information of the user and the input authentication information of the user (see Paragraph [0043-0044] and FIG 1, where transmit any data utilized in the risk analysis such as transaction information, personal information, device information and calculated score or value of the risk analysis and generated session identifier, which is associated with the data and the score);
It would have been obvious to one of ordinary skills in art before the effective filling data of the claimed invention to modify the system of Hockey et al to incorporate the teaching of O’ Connell et al using comparing authentication information.
Motivation as recognized by one of ordinary skill in the art, to do so would a user or user device may be associated with one or more unique session identifiers, where a first unique session identifier is generated for a transaction or interaction by a user with a resource provider or other entity and, a second unique session identifier that is used to aggregate all session identifiers for a user or user device for aggregate data analysis (see Paragraph [0043]).
Hockey et al and O’Connell does not teach when an update notification is received from the organization 25having update authority for the information on the item, content of the update notification in the information stored in the storage device and 35072388.1381transmit an update notification for notifying the update of the information.
However, in an analogous art, Ham teach same field of authorizing and data managements. Ham teach when an update notification is received from the organization 25having update authority for the information on the item, content of the update notification in the information stored in the storage device and 35072388.1381transmit an update notification for notifying the update of the information (see Paragraph [0099], where notification of update the association information between the user=associated event and at least one of application program based on the updated information);
It would have been obvious to one of ordinary skills in art before the effective filling data of the claimed invention to modify the system of Hockey et al to incorporate the teaching of O’ Connell et al and further in view of Ham using updated notification for notifying the updated of the information.
Motivation as recognized by one of ordinary skill in the art, to do so would identify an application program executed in response to a user-associated event (see Paragraph [0147]).
Regarding claim 14, Hockey et al teach an information linkage method to be executed by a computer system, 
the computer system comprising a processor and a storage device coupled to the processor,
the storage device being configured to hold identification information of a user and personal information about the user (see Paragraph [0382] and FIG. 7, where credentials include username and password correspond with data object that includes automatically obtain information such as tracking number, routing number, and/or wire routing number. Additional response information can include billing address of the account, name of the institution), which are added by a first organization, wherein the identification information of the user and the personal information about the user correspond with each other (see Paragraph [0279], [0251] and FIG 4,6, where Financial user account of one or more financial credentials hold and receive the transaction data, account balance associated with the user from external computing device of the external intuitions),
the information linkage method comprising:
a first step of transmitting, by the processor, to a second organization, an information linkage application requesting information about any one item included in the personal information about the user (see Paragraph [0333-0335], where accessing user account data from one or more external user account system. Institutions have first part application and application ask user information external intuition (external bank system, bank system, bank), which can be considered as second organization);
a second step of acquiring, by the processor, when the information linkage application is received, identification information of the user and personal information about the user of the item specified by the information linkage application, which are added by the second organization (see Paragraph [129-130], where requesting username, password, and transaction data associated with user based on external institution. Second external institution from which second transaction data associated with the user to be obtained to fulfill the request. One or more banking or financial institutions are linked as linkage application, data management platform); and 
a third step of storing, by the processor, the acquired information in the storage device with the identification information of the user and the personal information about the user regarding the same user as user identified by the acquired identification information (see Paragraph [0630-0639], FIG. 22A and FIG. 22B, where user put identification information (username and password) to access link institution and get aggregation of data obtained from multiple remote data), which are added by the first organization (see Paragraph [0358] and FIG. 31 API, the application proxy instance management store the proxy instance in association with a user account (including username, password, and transaction data) of an external user-facing system/application);
transmitting, by the processor, an update application for the information about an item for which the first organization as no update authority to an organization having update authority for the information about the item (see Paragraph [0257], where the user's account credentials are never accessible to the external user-facing system/application);
reflecting and updating, by the processor, when an update application for information about an item for which the first organization has update authority is received, the information stored in the storage device based on the update application (see Paragraph [0383], where the account credentials of a user account (and optionally multi-factor authentication credentials) can be used for an application proxy to gain access to an institution through the institution interface module. The system may additionally include a transaction engine, which can facilitate the transfer of funds between two accounts).
Hockey et al and O’Connell does not teach when an update notification is received from the organization 25having update authority for the information on the item, content of the update notification in the information stored in the storage device and 35072388.1381transmit an update notification for notifying the update of the information.
However, in an analogous art, Ham teach same field of authorizing and data managements. Ham teach when an update notification is received from the organization 25having update authority for the information on the item, content of the update notification in the information stored in the storage device and 35072388.1381transmit an update notification for notifying the update of the information (see Paragraph [0099], where notification of update the association information between the user=associated event and at least one of application program based on the updated information);
It would have been obvious to one of ordinary skills in art before the effective filling data of the claimed invention to modify the system of Hockey et al to incorporate the teaching of O’ Connell et al and further in view of Ham using updated notification for notifying the updated of the information.
Motivation as recognized by one of ordinary skill in the art, to do so would identify an application program executed in response to a user-associated event (see Paragraph [0147]).
Regarding claim 16, the modified Hockey et al in view of O’ Connell and further view of Ham teach linkage system of holding identification information of user between two organization as claim 7, Hockey et al teach where in the processor is configured to: 
transmit a request to the user for permission of information linkage regarding the information added by the second organization (see Paragraph [0263-0264] and FIG 3, where providing user to user management and regulating access to the user account report); and 
acquire, when permission is obtained in response to the request, the identification information of the user and the information on the user of the item specified by the information linkage application, which are added by the second organization (see Paragraph [0257], where a user maintains account credentials for accessing their user account, and provides authorizations and/or de-authorizations for an external user-facing system/application of a customer).
Regarding claim 18, the modified Hockey et al in view of O’ Connell and further view of Ham teach linkage method of holding identification information of user between two organization as claim 14, Hockey et al teach where in the processor is configured to: 
transmit a request to the user for permission of information linkage regarding the information added by the second organization (see Paragraph [0263-0264] and FIG 3, where providing user to user management and regulating access to the user account report); and 
acquire, when permission is obtained in response to the request, the identification information of the user and the information on the user of the item specified by the information linkage application, which are added by the second organization (see Paragraph [0257], where a user maintains account credentials for accessing their user account, and provides authorizations and/or de-authorizations for an external user-facing system/application of a customer).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Johnson, Sr. et al (US 8443429B1) disclosed comprising receiving a login request to begin a desktop session, the login request comprising a first user identification and a first user passwords.
Nomula et al (US 20160364763A1) disclosed enabling a user to signing into the website for the first-time information corresponding to the user in mined and the information is linked to the user. 
Toyota et al (US 11163432B2) disclosed information processing system for transmitting data and store a setting for using an external service, the setting for using external service being stored in association with a user among one or more users;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HYUNGYU KIM whose telephone number is (571)272-0460. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on (571)-273-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID HYUNGYU KIM/Examiner, Art Unit 2499                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2499